FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   August 23, 2021



In the Court of Appeals of Georgia
 A21A1179. JACOBS v. THE STATE.

      MCFADDEN, Presiding Judge.

      In this discretionary appeal, Alfred Lee Jacobs challenges the trial court’s order

revoking his probated sentence. The trial court revoked his probation after finding

that Jacobs had violated a banishment condition. The undisputed evidence showed

and the state conceded that Jacobs was brought into the banishment area

involuntarily. Because the state did not show by a preponderance of the evidence that

Jacobs wilfully remained there, we reverse.

      1. Facts and procedural history.

      “A court may not revoke any part of any probated or suspended sentence unless

the defendant admits the violation as alleged or unless the evidence produced at the

revocation hearing establishes by a preponderance of the evidence the violation or
violations alleged.” OCGA § 42-8-34.1 (b). The burden is on the state to make the

necessary showing. Bowen v. State, 242 Ga. App. 631, 633 (531 SE2d 104) (2000).

While we affirm a decision to revoke probation “unless there has been a manifest

abuse of discretion on the part of the trial court,” Caldwell v. State, 327 Ga. App. 471,

472 (758 SE2d 325) (2014) (citation and punctuation omitted), it is an abuse of

discretion for the trial court to revoke probation if the state fails to meet its

evidentiary burden. See Hunt v. State, 358 Ga. App. 897, 899 (856 SE2d 467) (2021);

Bowen, supra. Evidence is sufficient to support a probation revocation “if the record

includes some competent evidence to show that the defendant violated the terms of

his probation in the specific manner charged. . . .” Caldwell, supra.

      The record shows that, after serving nearly fourteen years in prison for child

molestation, Jacobs was released from prison in early July 2019 to serve the

remaining five years of his sentence on probation. He was subject to a condition of

banishment from a section of the state that included Coffee County. Later that month,

his probation officer petitioned the trial court to revoke Jacobs’s probation on the

ground that Jacobs “was found to be in violation of his banishment condition, when

he was located at [a specific address in Coffee County] after being notified [two days

earlier] that he had 48 [hours] to leave his area of banishment.”

                                           2
      At a hearing on the revocation petition, the trial court heard testimony from

Jacobs, his probation officer, and his nephew. That testimony, viewed in the light

most favorable to the trial court’s ruling, showed that after Jacobs was released from

prison, he met with his probation officer in Tifton, Georgia. The officer instructed

Jacobs to register as a sex offender with the Tift County Sheriff’s Department. But

when Jacobs went to the sheriff’s office, law enforcement officers transported him to

Coffee County against his will.

      Jacobs spent 48 hours in the Coffee County jail before he was taken to the

home of his nephew, who lived in the county. His probation officer told him that he

had 48 hours to leave the banishment area. The probation officer believed that Jacobs,

a diabetic, had options other than walking out of the banishment area. He testified at

the hearing that “[i]t would be quite a walk” for Jacobs to do so and he agreed that the

temperature at the time was “about a hundred degrees.”

      Instead, the probation officer assumed that Jacobs’s nephew could transport

him out of the banishment area. But the nephew, while willing to drive Jacobs out of

the area, could not do so by the 48-hour deadline due to his work schedule. Jacobs

had no money to hire someone else to drive him out of the area, and under the

conditions of his probation he could not hitchhike or work in the area to earn money.

                                           3
      Jacobs asked the officer what would happen if he did not leave and the officer

replied that he would be arrested and a probation revocation hearing would be

scheduled. Jacobs told the officer that “he would be right there [at his nephew’s

house] waiting on [the officer to come pick [him] up . . . when 48 hours expired.”

Forty-eight hours later, the probation officer returned to the house and arrested

Jacobs.

      After the evidentiary hearing, the trial court granted the probation-revocation

petition. Jacobs moved for a new trial, and the trial court denied his motion without

express findings of fact. We granted Jacobs’s application for discretionary appellate

review.

      2. Analysis.

      To establish a probation violation, the state generally must show “some

voluntary act on the part of the probationer.” Gray v. State, 313 Ga. App. 470, 473

(2) (722 SE2d 98) (2011). In other words, the state must show that the probationer’s

“own actions” were the cause of the probation violation. Id. For example, in Gray we

held that a probationer was not in willful and voluntary violation of a probation

condition requiring his completion of a drug treatment program where he was

dismissed from the program for a reason outside of his control. Id.

                                         4
      The state concedes that Jacobs did not enter the banishment area voluntarily

and that it did not allege that he violated his probation for that reason. See generally

Ponder v. State, 341 Ga. App. 276, 278 (1) (800 SE2d 19) (2017) (probation can only

be revoked for reason alleged in state’s petition). Indeed, at the probation revocation

hearing the state argued to the trial court: “No one faults [Jacobs] for how he got here.

He was, apparently, kidnapped by Tifton and dumped out over here for some reason.”

Instead, the state argues that the evidence showed that Jacobs voluntarily remained

in the banishment area after the 48-hour time period expired. But there is no evidence

that Jacobs had the ability to leave the area within that time frame.

      The state points to Jacobs’s statement to the probation officer that he would be

at his nephew’s house at the end of 48 hours and argues that this should be construed

as evidence of Jacobs’s intent to remain in the banishment area. But notwithstanding

his intent, without evidence that Jacobs could have removed himself from the

banishment area within the time frame imposed upon him, there is no evidence that

his “own actions” caused the probation violation. See Gray, 313 Ga. App. at 473 (2).

      The state also argues that the trial court, as factfinder, was entitled to disbelieve

Jacobs’s testimony about his medical condition and lack of financial means. This is

true. But such disbelief alone will not supply a missing element so as to satisfy the

                                            5
state’s evidentiary burden. See Hunt v. State, 358 Ga. App. 897, 899-900 (856 SE2d

467) (2021). Moreover, the probation officer also testified to some of these facts.

      The state asserted at the probation revocation hearing that Jacobs’s probation

should be revoked because he could have walked out of the banishment area within

48 hours. But Jacobs’s probation officer did not expect that of him, and there is

simply no evidence showing that it would have been possible for Jacobs to do so.

Consequently, the state did not meet its burden of showing that Jacobs’s continued

presence in the banishment area was voluntary, and the trial court abused his

discretion in revoking Jacobs’s probation for that reason. See Gray, 313 Ga. App. at

473-474 (2).

      Judgment reversed. Senior Appellate Judge Herbert E. Phipps concurs.

Rickman, C. J. concurs fully and specially.




                                         6
 A21A1179. JACOBS v. THE STATE.



      RICKMAN, Chief Judge.

      I concur fully with the majority opinion that the trial court’s order revoking

Jacobs’s probated sentence must be reversed. I write separately to highlight the fact

that the government’s role in Jacobs’s probation violation makes this case both

troubling and unique; as a result, I question whether it falls squarely within our

jurisprudence governing traditional probation revocation cases, and I caution against

using the analysis employed by the majority – namely, whether Jacobs had the ability

to cure the probation violation – to cases in which a probationer voluntarily violates

a probationary term.
      Upon his release from jail, Jacobs fully complied with the banishment terms

of his probation. Then, in the words of the prosecutor, Jacobs was “kidnaped”1 by law

enforcement officers from Tift County and “dumped” back into Coffee County. Given

these facts, I question whether the proper focus of our inquiry should be if Jacobs had

the means to (again) voluntarily leave Coffee County within the 48-hour time line

dictated by his probation officer, and further question whether there was any onus on

the government to aid Jacobs in curing the violation that its own actors created. After

all, “[t]he function of law enforcement is the prevention of crime and the

apprehension of criminals. Manifestly, that function does not include the

manufacturing of crime.” Wagner v. State, 220 Ga. App. 71, 72 (467 SE2d 385)

(1996).

      Thus, while I readily admit that the majority does its best to square these facts

with the existing case law, I suspect our jurisprudence has simply never contemplated

a probation revocation proceeding against a compliant and otherwise unwitting

probationer for a violation created solely by law enforcement officers. I caution that

nothing in the majority opinion should be read to imply that the State generally has


      1
          It is impossible to tell from the paper record whether the prosecutor’s
verbiage was meant in all seriousness; regardless, his use of the word makes clear
that, at a minimum, Jacobs did not choose to return to Coffee County.

                                          2
the burden of proving that a probationer who voluntarily violates a banishment

condition has the means to remove himself or herself from the banished location.

       Finally, I believe in and highly respect the principles of judicial restraint and

am generally mindful to avoid extraneous commentary on matters beyond the legal

analysis of issues presented to this Court. Nevertheless, I feel compelled to mention

that as a former prosecutor and current judge, I find it perplexing, to put it mildly, that

at no time on the record before me did the prosecutor nor the trial court even pause

to consider whether the fact of Jacob’s “kidnap[ing]” and forced probationary

violation by law enforcement officials should, at the very least, operate as an obstacle

to re-incarcerating him for being present in a county from which he had been

banished.




                                            3